DETAILED ACTION
Applicant’s amendment and arguments filed May 3, 2022 is acknowledged.
Claims 1, 5, 7, 12, 20, 21, 23, 24, 29, and 30 have been amended.
Claims 1-30 are currently pending.

Information Disclosure Statement
The information disclosure statement submitted on April 13, 2022 has been considered by the Examiner and made of record in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 12, 16, 17, 19-21, and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over PRIYANTO et al. (hereinafter Priyanto) (U.S. Patent Application Publication # 2020/0163017 A1) in view of KIM (U.S. Patent Application Publication # 2020/0178177 A1).	
Regarding claims 1 and 29, Priyanto teaches and discloses an apparatus (BS, 101, figures 1 and 4A) and method for wireless communication, comprising: identifying that data is available to be transmitted to a user equipment (UE) (UE, 103, figures 1 and 5A) that is operating in a discontinuous reception (DRX) mode ([0055]; [0117]; teaches triggering transmission of a wake-up signal when data is available for transmission to a UE in DRX mode); 
transmitting, from a network device (BS, 101, figures 1 and 4A) and to the UE (UE, 103, figures 1 and 5A) based at least in part on the data being available, a first wakeup message using a first band supported for reception by the UE ([0117]; teaches transmitting, from the base station, a first wake-up signal using a supported band to the UE; [0143]-[0145]); and 
transmitting, from a network device (BS, 101, figures 1 and 4A) and to the UE (UE, 103, figures 1 and 5A) based at least in part on the data being available, a second wakeup message to the UE ([0117]; teaches transmitting, from the same base station, a second wake-up signal using a supported band to the UE; [0148]-[0150]).
However, Priyanto may not expressly disclose using a second band supported for reception by the UE, the second band being different from the first band (although Priyanto does teach and suggest multiple wake-up signal can be transmitted to the UE on different frequencies; [0201]; [0209]).
Nonetheless, in the same field of endeavor, Kim teaches and suggests transmitting a first and second wakeup message ([0146]; [0147]; teaches a first and second wake-up packet), transmitting the second message (second wake-up packet) using a second band supported for reception by the UE, the second band being different from the first band ([0146]; [0147]; [0148]; teaches an access point transmitting a second wake-up packet received by the wireless terminal using different second band for the second wake-up packet, where the second band is different from the first band; figure 5).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an access point transmitting a second wake-up packet received by the wireless terminal using different second band for the second wake-up packet, where the second band is different from the first band as taught by Kim with the apparatus and method for transmitting wake-up signals as disclosed by Priyanto for the purpose of improving energy efficiency of a wireless terminal, as suggested by Kim.

Regarding claim 5, Priyanto, as modified by Kim, further discloses determining that a response message was not received on the first band; and transmitting the second wakeup message using the second band based at least in part on the determining ([0207]; figure 20; teaches monitoring a response from the UE and transmitting another wake-up signal). 

Regarding claim 12, Priyanto, as modified by Kim, discloses the claimed invention, but may not expressly disclose transmitting the second wakeup message using the second band, wherein the second wakeup message indicates the first wakeup message being transmitted using the first band; and transmitting the first wakeup message using the first band according to the second wakeup message indicating the first wakeup message being transmitted using the first band. 
Nonetheless, Kim further teaches and suggests transmitting the second wakeup message using the second band, wherein the second wakeup message indicates the first wakeup message being transmitted using the first band; and transmitting the first wakeup message using the first band according to the second wakeup message indicating the first wakeup message being transmitted using the first band ([0146]; [0147]; [0148]; teaches an access point transmitting a second wake-up packet received by the wireless terminal using different second band for the second wake-up packet, where the second band is different from the first band; figure 5).

Regarding claim 16, Priyanto, as modified by Kim, further discloses wherein: the first wakeup message comprises a physical downlink control channel (PDCCH) message, a channel state information reference signal (CSI-RS), a demodulation reference signal (DMRS), a tracking reference signal (TRS), a beam reference signal, a synchronization signal, or combinations thereof ([0070]; [0098]; PDCCH). 

Regarding claim 17, Priyanto, as modified by Kim, further discloses wherein: the synchronization signal comprises a primary synchronization signal (PSS), a secondary synchronization signal (SSS), a physical broadcast channel (PBCH) signal, or combinations thereof ([0046]; [0084]; [0135]). 

Regarding claim 19, Priyanto, as modified by Kim, further discloses wherein the first wakeup message comprises a physical downlink control channel (PDCCH) message with cyclic redundancy check (CRC) bits scrambled using a cell radio network temporary identifier (C-RNTI) of the UE ([0110]; [0121]; PDCCH and C-RNTI). 

Regarding claims 20 and 30, Priyanto teaches and discloses an apparatus (UE, 103, figures 1 and 5A) and method for wireless communication at a user equipment (UE), comprising: 
monitoring, while operating in a discontinuous reception (DRX) mode, a first band and a second band for a wakeup message from a network device (BS, 101, figures 1 and 4A) ([0055]; [0117]; teaches triggering transmission of a wake-up signal when data is available for transmission to a UE in DRX mode, where the UE monitors for a wake up message);
receiving, from the network device (BS, 101, figures 1 and 4A) and while operating in the DRX mode, the wakeup message; identifying that data is available to be transmitted to the UE on the first band based on the received wakeup message ([0055]; [0117]; teaches triggering transmission of a wake-up signal when data is available for transmission to a UE in DRX mode); and transmitting, based at least in part on the data being available, a signal to the network device (BS, 101, figures 1 and 4A) ([0117]; teaches transmitting a second wake-up signal using a supported band; [0148]-[0150]). 
However, Priyanto may not expressly disclose a wakeup message on the second band based at least in part on the monitoring, the second band being different from the first band (although Priyanto does teach and suggest multiple wake-up signal can be transmitted to the UE on different frequencies; [0201]; [0209]).
Nonetheless, in the same field of endeavor, Kim teaches and suggests transmitting a first and second wakeup message ([0146]; [0147]; teaches a first and second wake-up packet), a wakeup message (second wake-up packet) on the second band based at least in part on the monitoring, the second band being different from the first band ([0146]; [0147]; [0148]; teaches an access point transmitting a second wake-up packet received by the wireless terminal using different second band for the second wake-up packet, where the second band is different from the first band; figure 5).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an access point transmitting a second wake-up packet received by the wireless terminal using different second band for the second wake-up packet, where the second band is different from the first band as taught by Kim with the apparatus and method for transmitting wake-up signals as disclosed by Priyanto for the purpose of improving energy efficiency of a wireless terminal, as suggested by Kim.

Regarding claim 21, Priyanto, as modified by Kim, further teaches and suggests receiving the data from the network device using the first band ([0055]; [0131]). 

Regarding claim 27, Priyanto, as modified by Kim, further discloses monitoring the first band to detect the wakeup message; determining that the wakeup message was not detected on the first band; and monitoring the second band to receive the wakeup message based at least in part on the determining ([0207]; figure 20; teaches monitoring a response from the UE and transmitting another wake-up signal). 

Regarding claim 28, Priyanto, as modified by Kim, further discloses wherein the wakeup message comprises a physical downlink control channel (PDCCH) message with cyclic redundancy check (CRC) bits scrambled using a cell radio network temporary identifier (C-RNTI) of the UE ([0110]; [0121]; PDCCH and C-RNTI).

Claims 2-4, 13, 14, and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over PRIYANTO et al. (hereinafter Priyanto) (U.S. Patent Application Publication # 2020/0163017 A1) in view of KIM (U.S. Patent Application Publication # 2020/0178177 A1), and further in view of Lee et al. (hereinafter Lee) (U.S. Patent Application Publication # 2020/0120634 A1).
Regarding claim 2, Priyanto, as modified by Kim, discloses the claimed invention, but may not expressly disclose receiving a signal on the first band, the signal indicating a beam index associated with a transmit beam of a base station. 
Nonetheless, in the same field of endeavor, Lee teaches and suggests receiving a signal on the first band, the signal indicating a beam index associated with a transmit beam of a base station ([0100]; [0118]; indicating a beam index).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a beam index for transmitting beams as taught by Lee with the apparatus and method for transmitting wake-up signals as disclosed by Priyanto, as modified by Kim, for the purpose of improving paging and management of beam-centric systems, as suggested by Lee.

Regarding claim 3, Priyanto, as modified by Kim and Lee, discloses the claimed invention, but may not expressly disclose transmitting the available data to the UE using the first band and according to the beam index received in the signal. 
Nonetheless, Lee further teaches and suggests transmitting the available data to the UE using the first band and according to the beam index received in the signal ([0100]; [0118]; indicating a beam index).

Regarding claim 4, Priyanto, as modified by Kim and Lee, discloses the claimed invention, but may not expressly disclose wherein: the signal comprises a beam recovery signal. 
Nonetheless, Lee further teaches and suggests wherein: the signal comprises a beam recovery signal ([0100]; [0118]; [0142]; [0143]; beam recovery).

Regarding claim 13, Priyanto, as modified by Kim, discloses the claimed invention, but may not expressly disclose transmitting the first wakeup message using the first band according to a beam sweeping configuration; and transmitting the second wakeup message using the second band according to a non-beamforming configuration. 
Nonetheless, Lee further teaches and suggests transmitting the first wakeup message using the first band according to a beam sweeping configuration; and transmitting the second wakeup message using the second band according to a non-beamforming configuration ([0135]; [0158]; beam sweeping).

Regarding claim 14, Priyanto, as modified by Kim and Lee, discloses the claimed invention, but may not expressly disclose wherein: the beam sweeping configuration comprises a plurality of transmit beams being transmitted in a subset of directions, the subset of directions selected according to a previous measurement report received from the UE. 
Nonetheless, Lee further teaches and suggests wherein: the beam sweeping configuration comprises a plurality of transmit beams being transmitted in a subset of directions, the subset of directions selected according to a previous measurement report received from the UE ([0135]; [0158]; beam sweeping).

Regarding claim 22, Priyanto, as modified by Kim, discloses the claimed invention, but may not expressly disclose wherein: the signal comprises a beam recovery signal. 
Nonetheless, Lee further teaches and suggests wherein: the signal comprises a beam recovery signal ([0100]; [0118]; [0142]; [0143]; beam recovery).

Regarding claim 23, Priyanto, as modified by Kim, discloses the claimed invention, but may not expressly disclose receiving a plurality of beam swept signals from the network device during a beam management procedure; identifying a beam index associated with at least one of the plurality of beam swept signals, the beam index corresponding to a transmit beam from the base station meeting a threshold level; and configuring the signal to indicate the beam index. 
Nonetheless, Lee further teaches and suggests receiving a plurality of beam swept signals from the network device during a beam management procedure; identifying a beam index associated with at least one of the plurality of beam swept signals, the beam index corresponding to a transmit beam from the base station meeting a threshold level; and configuring the signal to indicate the beam index ([0100]; [0118]; [0135]; [0158]; beam sweeping).

Regarding claim 24, Priyanto, as modified by Kim and Lee, discloses the claimed invention, but may not expressly disclose identifying a beam sweeping configuration received from the network device, wherein the plurality of beam swept signals are received according to the beam sweeping configuration. 
Nonetheless, Lee further teaches and suggests identifying a beam sweeping configuration received from the network device, wherein the plurality of beam swept signals are received according to the beam sweeping configuration ([0135]; [0158]; beam sweeping).

Regarding claim 25, Priyanto, as modified by Kim and Lee, discloses the claimed invention, but may not expressly disclose wherein: the beam sweeping configuration is indicated to the UE through the second band or pre-configured through the first band. 
Nonetheless, Lee further teaches and suggests wherein: the beam sweeping configuration is indicated to the UE through the second band or pre-configured through the first band ([0135]; [0158]; beam sweeping).

Regarding claim 26, Priyanto, as modified by Kim and Lee, further discloses wherein the plurality of beam swept signals comprise a physical downlink control channel (PDCCH) signal, a channel state information reference signal (CSI-RS), a demodulation reference signal (DMRS), a synchronization signal, or combinations thereof ([0046]; [0084]; [0135]; beam sweeping and PDCCH). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over PRIYANTO et al. (hereinafter Priyanto) (U.S. Patent Application Publication # 2020/0163017 A1) in view of KIM (U.S. Patent Application Publication # 2020/0178177 A1), and further in view of Ramamurthy et al. (hereinafter Ramamurthy) (U.S. Patent Application Publication # 2018/0302854 A1)
Regarding claim 6, Priyanto, as modified by Kim, discloses the claimed invention, but may not expressly disclose wherein: the first wakeup message and the second wakeup message are sent at substantially a same time.
 Nonetheless, in the same field of endeavor, Ramamurthy teaches and suggests wherein: the first wakeup message and the second wakeup message are sent at substantially a same time ([0058]; teaches transmitting simultaneously wake up signals using different tones).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate transmitting simultaneously wake up signals using different tones as taught by Ramamurthy with the apparatus and method for transmitting wake-up signals as disclosed by Priyanto, as modified by Kim, for the purpose of improving wake-up signal operations by increasing power saving efficiency.

Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over PRIYANTO et al. (hereinafter Priyanto) (U.S. Patent Application Publication # 2020/0163017 A1) in view of KIM (U.S. Patent Application Publication # 2020/0178177 A1), and further in view of Sang et al. (hereinafter Sang) (U.S. Patent Application Publication # 2019/0045481 A1).
Regarding claim 7, Priyanto, as modified by Kim, discloses the claimed invention, but may not expressly disclose transmitting a set of reference signals using the first band and according to a beam sweeping configuration based on at least in part on receiving the response message using the second band. 
Nonetheless, in the same field of endeavor, Sang teaches and suggests transmitting a set of reference signals using the first band and according to a beam sweeping configuration based on at least in part on receiving the response message using the second band ([0077]; [0078]; teaches transmitting reference signals according to beam sweeping configurations based on the wakeup period).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate transmitting reference signals according to beam sweeping configurations based on the wakeup period as taught by Sang with the apparatus and method for transmitting wake-up signals as disclosed by Priyanto, as modified by Kim, for the purpose of improving wake-up signal operations by enabling quick wake-up, as suggested by Sang.

Regarding claim 8, Priyanto, as modified by Kim and Sang, discloses the claimed invention, but may not expressly disclose receiving a beam recovery signal in response to the set of reference signals, the beam recovery signal comprising a beam index associated with a transmit beam from the set of reference signals; and transmitting the available data to the UE using the first band and according to the beam index received in the beam recovery signal. 
Nonetheless, Sang further teaches and suggests receiving a beam recovery signal in response to the set of reference signals, the beam recovery signal comprising a beam index associated with a transmit beam from the set of reference signals; and transmitting the available data to the UE using the first band and according to the beam index received in the beam recovery signal ([0077]; [0078]; beam recovery). 

Regarding claim 9, Priyanto, as modified by Kim and Sang, discloses the claimed invention, but may not expressly disclose wherein: the beam sweeping configuration is indicated to the UE through the second band or preconfigured through the first band. 
Nonetheless, Sang further teaches and suggests wherein: the beam sweeping configuration is indicated to the UE through the second band or preconfigured through the first band ([0077]; [0078]; beam sweeping configuration).

Regarding claim 10, Priyanto, as modified by Kim and Sang, further discloses wherein the set of reference signals comprise a channel state information reference signal (CSI-RS), a demodulation reference signal (DMRS), a tracking reference signal (TRS), a beam reference signal, a synchronization signal, or combinations thereof ([0046]; [0084]; [0135]). 

Regarding claim 11, Priyanto, as modified by Kim and Sang, further discloses wherein the synchronization signal comprises a primary synchronization signal (PSS), a secondary synchronization signal (SSS), a physical broadcast channel (PBCH) signal, or combinations thereof ([0046]; [0084]; [0135]). 

Claims 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over PRIYANTO et al. (hereinafter Priyanto) (U.S. Patent Application Publication # 2020/0163017 A1) in view of KIM (U.S. Patent Application Publication # 2020/0178177 A1), and further in view of ZHANG et al. (hereinafter Zhang) (U.S. Patent Application Publication # 2020/0145921 A1).
Regarding claim 15, Priyanto, as modified by Kim, discloses the claimed invention, but may not expressly disclose wherein: the first band comprises a millimeter wave (mmW) radio access technology (RAT) and the second band comprises a sub-6 GHz RAT. 
Nonetheless, in the same field of endeavor, Zhang further teaches and suggests wherein: the first band comprises a millimeter wave (mmW) radio access technology (RAT) and the second band comprises a sub-6 GHz RAT ([0061]; [0064]; teaches using a second transmission channel (above or below 6 GHz) in order to transmit the wake-up signal (WUS) to the UE; [0088]; [0122]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate using a second transmission channel (above or below 6 GHz) in order to transmit the wake-up signal (WUS) to the UE as taught by Zhang with the apparatus and method for transmitting wake-up signals as disclosed by Priyanto, as modified by Kim, for the purpose of improving wake-up signal operations.

Regarding claim 18, Priyanto, as modified by Kim, discloses the claimed invention, but may not expressly disclose wherein: the DRX mode comprises a connected discontinuous reception (C-DRX) mode. 
Nonetheless, in the same field of endeavor, Zhang further teaches and suggests wherein: the DRX mode comprises a connected discontinuous reception (C-DRX) mode ([0005]; [0008]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a connected discontinuous reception as taught by Zhang with the apparatus and method for transmitting wake-up signals as disclosed by Priyanto, as modified by Kim, for the purpose of improving wake-up signal operations.

Response to Arguments
Applicant's arguments with respect to claims 1-30 have been considered but are moot in view of the new ground(s) of rejection as necessitated by Applicant’s amendment. 

Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/Suk Jin Kang/
Examiner, Art Unit 2477
July 14, 2022